Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-18-2007

Gomez-Pulido v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4038




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Gomez-Pulido v. USA" (2007). 2007 Decisions. Paper 1258.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1258


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-156                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-4038
                                   ________________

                             DOMINGO GOMEZ-PULIDO,
                                          Appellant
                                      vs.

                           UNITED STATES OF AMERICA
                                _________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 06-cv-2830)
                     District Judge: Honorable Michael M. Baylson
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 22, 2007
            Before: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES

                                  Filed: April 18, 2007
                               _______________________

                                       OPINION
                               _______________________
PER CURIAM.

              Domingo Gomez-Pulido appeals the District Court’s order denying his

petition filed pursuant to 28 U.S.C. § 2241. On February 15, 2006, Gomez-Pulido was

indicted for distribution of cocaine in violation of 21 U.S.C. § 841(a)(1). On June 28,

2006, Gomez-Pulido, who is represented by counsel in his criminal case, filed a pro se §

2241 petition. The District Court dismissed the petition without prejudice. Gomez-

                                             1
Pulido filed a timely notice of appeal, and we have jurisdiction under 28 U.S.C. § 1291.

              In his petition, Gomez-Pulido requested that the indictment against him be

dismissed and he be released from custody. The District Court stated that Gomez-Pulido

sought relief which was duplicative of motions pending in his criminal case or that could

be filed in his criminal case. In his notice of appeal, Gomez-Pulido argues that the

District Court should have converted the petition into a pretrial motion in his criminal

case.1 The District Court did not err in dismissing Gomez-Pulido’s petition. The District

Court was not required to act on Gomez-Pulido’s pro se filings while he is represented by

counsel. United States v. Essig, 10 F.3d 968, 973 (3d Cir. 1993).

              Summary action is appropriate if there is no substantial question presented

in the appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set

forth by the District Court, we will summarily affirm the District Court’s order. See

Third Circuit I.O.P. 10.6.




   1
      We note that according to the District Court’s electronic docket, Gomez-Pulido
entered a guilty plea on November 28, 2006.

                                             2